791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Altec Industries, Inc., Plaintiff-Appellant,v.Caspar W. Weinberger, Secretary of Defense; Marsh, Secretaryof the Army; Holmes, Commander, U. S. ArmyTank-Automotive Command; and UnitedStates of America, Defendants-Appellees.
85-1917
United States Court of Appeals, Sixth Circuit.
4/2/86

DISMISSED
E.D.Mich.
ORDER
Before:  ENGEL, KENNEDY, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon the defendants-appellees' motion to dismiss.  Plaintiff-appellant filed a memorandum in opposition.


2
During the pendency of the appeal, the contract which is the subject matter of this litigation was awarded to another bidder.  Since plaintiff-appellant sought only declaratory and injunctive relief and not damages, its claim is moot.  Luterbach Construction Co., Inc. v. Adamkus, No. 84-1223 (7th Cir.  Jan. 13, 1986); H. K. Porter Co., Inc. v. Metropolitan Dade County, 650 F.2d 778, 782 (5th Cir. 1981).  See Owen of Georgia, Inc. v. Shelby County, 648 F.2d 1084, 1096 (6th Cir. 1981).  Therefore,


3
It is ORDERED that defendants-appellees' motion to dismiss is granted.